Title: Isaac-Jean-Georges-Jonas Grand to the American Commissioners, [6 April? 1778]
From: Grand, Isaac-Jean-Georges-Jonas
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Monday two oClock [April 6?, 1778]
Mr. Grand is the more sorry for not having had the honour of seeing yesterday the honourable Mr. Franklin as he was desirous to speak to him of two interesting subjects, the one Mr. Boux nephew who does nothing at Nantes altho’ in the States’ Service. He would be more usefull at Amsterdam as well to forward the Construction of the Indian as to bring her and see that all be right. If the honble. Mr. Franklin is of the same opinion Mr. Grand will give immediate orders to Mr. Boux to repair to Amsterdam. He desires to be paid his salary, Mr. Williams could pay him what’s due. On their apprehensions at Amsterdam of fire being set to the ship, Mr. Grand has wrote there to set four men on board to watch her night and day, and that if this precaution was not sufficient, to get her insured against fire which would Cost about 2000 florins. Prudence seems to require this sacrifice, however Mr. Grand would be glad to have the honble. Mr. Franklin’s approbation on that head.
 
Addressed in another hand: Monsieur Franklin
Notation: Sir G. Grand Receivd open from Dr. Franklin to answer April 6th. A.L.
